Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 	The Applicants’ Amendment to the Claims filed on 02/05/2021 is entered.
Claims 1-189, 192-193, 197-205, and 208-209 are cancelled.
	Claims 190-191, 194-196, 206, 207, 210-223 are pending and examined.
Priority
This US15/363,101 filed on 11/29/2016 is a DIV of 13/296,876 filed
on 11/15/2011 (now US Patent 9,574,173) which claims priority benefit of US
Provisionals 61/434,790 filed on 01/20/2011 and 61/413,892 filed on 11/15/2010.
Information Disclosure Statement
	The IDS filed on 03/25/2021 has been considered by the examiner.
Response to Amendment
	All objections and rejections made in a previous office action and not repeated in this office action are withdrawn.
Claim Objections
Claim 190 is objected to because of the following informalities:  Clarity would be improved by amending the phrase as follows: …reduced immunogenicity such that said population….  (phrase is in 6th line from last line of claim).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 211-218 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 211 recites the limitation "the one or more proteins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
Claim 212 recites the limitation "the one or more proteins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
Claim 213 recites the limitations "the one or more proteins" in line 2 and "said one or more proteins" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
214 recites the limitation "the one or more proteins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
Claim 215 recites the limitation "the one or more proteins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
Claim 216 recites the limitation "said one or more proteins" twice in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation to one or more proteins is presently deleted from claim 190.
Claims 217 recites the limitation "said NFAT1" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the limitation an NFAT1 is presently deleted from claim 190.
Claim 218 is indefinite because it depends upon claim 217 and is not remedial.

Allowable Subject Matter
Claims 190-191, 194-196, 206, 207, 210, and 219-223 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636